

115 S2531 IS: Red Cliffs Desert Reserve Completion Act
U.S. Senate
2018-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2531IN THE SENATE OF THE UNITED STATESMarch 8, 2018Mr. Hatch (for himself and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLFor the determination of the taking of private property and damages caused by the Department of
			 Interior.
	
 1.Short titleThis Act may be cited as the Red Cliffs Desert Reserve Completion Act. 2.FindingsCongress finds that—
 (1)in the early 1980s, James Doyle, doing business as Rocky Mountain Ventures and Environmental Land Technologies, Ltd., began assembling land for a massive real estate development in the rapidly growing St. George area of Utah;
 (2)the centerpieces of this development were 9 golf courses surrounded by luxury homes;
 (3)during the 1980s, James Doyle acquired 2,440 acres and held preferential rights to an additional 11,000 acres for this development;
 (4)throughout the 1980s and into the 1990s, James Doyle invested large amounts of money to acquire and develop this land, including—
 (A)procuring the water rights and engineering studies; (B)developing proposals and designs for transportation corridors;
 (C)constructing 1 golf course and designing nine more; (D)developing utility layouts and placements;
 (E)installing necessary sewer, water, and power for the various properties; and (F)securing all necessary zoning adjustments and development permissions;
 (5)with planning and preparation essentially complete by 1989, James Doyle was prepared to break ground for the initial phase of his project;
 (6)on April 2, 1990, the United States Fish and Wildlife Service published a final rule listing the Mojave population of the desert tortoise as threatened under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
 (7)on February 8, 1994, the United States Fish and Wildlife Service published a final rule designating all of James Doyle’s land as critical habitat for the Mojave population of the desert tortoise;
 (8)the listing of the desert tortoise and designation of James Doyle’s land as critical habitat for the tortoise made James Doyle’s planned land development, as well as that of other nearby lands, unlawful without the issuance of an incidental take permit by the United States Fish and Wildlife Service;
 (9)in response to the designation, James Doyle, as a member of the Habitat Conservation Plan Steering Committee, worked with other landowners, as well as Federal, State, and county officials, to create a Habitat Conservation Plan covering Washington County that would have allowed James Doyle to develop a portion of his land;
 (10)the United States Fish and Wildlife Service rejected the plan, stating that the plan set aside insufficient land to protect the tortoise;
 (11)James Doyle and the Steering Committee prepared a revised Habitat Conservation Plan, which the United States Fish and Wildlife Service approved on February 23, 1996;
 (12)the approved Habitat Conservation Plan allowed the development of 350,000 acres of tortoise habitat, and set aside 61,022 acres, including all of James Doyle’s land, as protected tortoise habitat reserve where no development was allowed;
 (13)to this end, the Habitat Conservation Plan expressly provided that the United States Fish and Wildlife Service would issue no incidental take permits for desert tortoises on reserve lands;
 (14)in return for placing the land in the tortoise reserve, the United States promised that it would acquire title to all of the private land, including James Doyle’s, by exchange or purchase at fair market value;
 (15)despite extensive negotiations, the United States acquired only about 400 acres of James Doyle’s land for the tortoise reserve, leaving the remainder of his acreage vacant and unproductive;
 (16)as the years passed, James Doyle’s inability to develop or sell this remaining acreage resulted in severe financial limitations, leaving him unable to service the mortgages he had incurred on the land to finance acquisition and development costs;
 (17)on March 30, 2004, unable to develop, exchange, or sell the land, in which James Doyle had invested millions of dollars, James Doyle was forced to seek bankruptcy protection;
 (18)in 2010, James Doyle completed, and the bankruptcy court approved, a plan under which James Doyle was required to transfer to his creditors all but 274 acres of his land, which he still owns but cannot develop;
 (19)in 2015, James Doyle filed suit in the United States Court of Federal Claims, seeking just compensation for the land that has served as a tortoise reserve since 1996, and was taken without compensation;
 (20)the United States Court of Federal Claims dismissed James Doyle’s claim, without prejudice, ruling that he must first seek and be denied a United States Fish and Wildlife Service permit to develop his land, even though it is within the Red Cliffs Desert Reserve where no development is allowed; and
 (21)the permit process would take several years and would be futile.
			3.Settlement of Claim
 (a)In generalThe Secretary of the Treasury shall pay James Doyle, out of money not otherwise appropriated, a sum of money, in an amount to be determined by the United States Court of Federal Claims, representing the amount to which James Doyle may be entitled in order to make James Doyle whole for any damages and losses sustained by James Doyle by reason of the Federal Government’s taking of approximately 2,000 acres of his land located in the St. George area of Utah, now designated as the Red Cliffs Desert Reserve and set aside as habitat for the Mojave desert tortoise, a species listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 (b)Full satisfaction of claimsThe payment made under subsection (a) shall be in full satisfaction of all claims of James Doyle against the United States.